DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the amended claim set received 12/17/2020 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Edward Kmett on 7/14/2021.
The application has been amended as follows: 

Claim Amendment
Claim 1, lines. 1-3, is amended to the following:
 through a fuel nozzle in the axial direction, the heat engine comprising:--

Claim 8, lines 1-3, is amended to the following:
--A combustor assembly for a gas turbine engine, the combustor assembly defining an axial direction and a radial direction, and further defining a combustor centerline extending through a fuel nozzle in the axial direction, the combustor assembly comprising:--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or make obvious to following in combination with the other independent claim limitations:
Regarding claims 1 and 8, “a combustor centerline extending in the axial direction through a fuel nozzle,” “wherein a hot side radial wall of the plurality of radial walls closest to the hot flow path has a radial inner terminal end that is a free end not connected to any structure with respect to the combustor centerline,” and “wherein the radial inner terminal end of the hot side radial wall and the inner wall (claim 1)/deflector eyelet (claim 8) form a gap therebetween.”
Claims 2-7 and 9-20 are allowably at least by dependency on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.D.F/	/GERALD L SUNG/                                                                                Primary Examiner, Art Unit 3741                                                                                                                        Examiner, Art Unit 3741